Citation Nr: 1453221	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for gratuitous Service Disabled Veteran's Insurance (SDVI) under 38 U.S.C.A. § 1922(b) (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  He died in August 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In July 2012, the appellant and her daughter testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing at the RO in Nashville, Tennessee.  

The Board also notes that in a September 2010 rating decision, the appellant was granted service connection for the cause of the Veteran's death as well as Dependents' Educational Assistance (DEA) benefits.  


FINDINGS OF FACT

1.  The Veteran was granted service connection for a fractured right index finger in August 1999, for diabetes mellitus in May 2002, and for coronary artery disease (status post myocardial infarction) in September 2002.  

2.  The Veteran did not file an application for Service-Disabled Veterans Insurance during his lifetime.  

3.  The appellant filed an application for gratuitous Service-Disabled Veterans Insurance in October 2010.  

4.  The weight of the competent evidence does not reflect the Veteran as having been mentally incompetent from a service-connected disability at the time of release from active service or during the two-year period from the date that service connection for a disability was established.  


CONCLUSION OF LAW

The criteria for eligibility for gratuitous Service Disabled Veterans Insurance have not been met.  38 U.S.C.A. § 1922(b) (West 2002); 38 C.F.R. § 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through a pre-decisional letter dated in January 2011 and a post-decisional letter dated in November 2011, the RO notified the appellant of the legal criteria governing her claim and the evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate her claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.  The RO also requested that the Veteran submit evidence in support of her claim.  

The Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  The Veteran's service treatment records (STRs) are of record as are his identified private treatment records which include those associated with his mental health treatment.  The appellant has also submitted argument and evidence in support of her claim and, as noted above, testified before the undersigned VLJ.  Additional action is otherwise not deemed warranted to comply with the duty to assist in connection with the claim on appeal.  

Finally, associated with her March 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant submitted medical evidence and requested that her claim be reconsidered by the RO.  The records consisted of Attending Physician forms dated in January 1999 and June 2002, a June 2002 private treatment record, as well as various medication prescriptions dated in November 2002.  No action was taken by the RO with regard to the appellant's request.  The Board's review of the medical evidence submitted by the appellant reveals the January 1999 Attending Physician form and June 2002 private treatment record were previously submitted and considered at the time of the RO's March 2011 rating decision and/or its January 2012 statement of the case.  Otherwise, the June 2002 Attending Physician form, while not duplicative, nonetheless contains similar diagnoses noted in the June 2002 private treatment record and does not otherwise reflect comment or evidence pertaining to the Veteran's mental capacity as compared to his physical limitations.  Likewise, the November 2002 medication prescriptions were noted under medication lists in previously considered private treatment records.  As such, a remand for the purpose of having the RO consider the medical evidence is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

II. Analysis

A Veteran is eligible for Service-Disabled Veterans Insurance (S-DVI) if he was released from active service under other than dishonorable conditions after April 25, 1951 and was found by VA to have a service-connected disability rated at 10 percent or more.  38 U.S.C.A. § 1922(a).  The Veteran must be otherwise in good health and insurable if not for the service-connected disability.  The Veteran must apply for the SDVI within two years from the date that service connection is determined by VA.  Id.  Furthermore, if an applicant is shown by the evidence to have been mentally incompetent during any part of the two-year period, an application for insurance may be filed within two years after a legal guardian is appointed or within two years after the removal of such mental incompetency, whichever is the earlier date.  38 U.S.C.A. § 1922(a).  

Service Disabled Veterans' Insurance can also be issued after a veteran's death based on limited circumstances under the provisions of 3 U.S.C.A. § 1922(b).  Under the relevant statutory provision- 

(1) Any person who, on or after April 25, 1951, was otherwise qualified for insurance under the provisions of section 620 of the National Service Life Insurance Act of 1940, or under subsection (a) of this section, but who did not apply for such insurance and who is shown by evidence satisfactory to the Secretary (A) to have been mentally incompetent from a service-connected disability, (i) at the time of release from active service, or, (ii) during any part of the two-year period from the date the service connection of a disability is first determined by the Secretary, or, (iii) after release from active service but is not rated service-connected disabled by the Secretary until after death; and, (B) to have remained continuously so mentally incompetent until date of death; and (C) to have died before the appointment of a guardian, or within two years after the appointment of a guardian; shall be deemed to have applied for and to have been granted such insurance, as of the date of death, in an amount which, together with any other United States Government or National Service life insurance in force, shall aggregate $10,000.  The date to be used for determining whether such person was insurable according to the standards of good health established by the Secretary, except for the service-connected disability, shall be the date of release from active service or the date the person became mentally incompetent, whichever is the later.

38 U.S.C.A. § 1922(b) (West 2002)

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38 C.F.R. § 3.353.  Where there is a reasonable doubt as to whether a person is competent, such doubt will be resolved in favor of competency.  Id.  

In the present case, the Veteran died in August 2010.  The appellant's claim for gratuitous Service-Disabled Veterans Insurance was received in October 2010.  As such, her claim was received within two years after the date of death of the Veteran and is a valid claim.  38 U.S.C.A. § 1922(b)(3).  

The evidence reflects that in an August 1999 rating decision, the Veteran was granted service connection and assigned a noncompensable rating (0 percent) for a fractured right index finger.  In a May 2002 rating decision, the Veteran was granted service connection and assigned a 20 percent rating for diabetes mellitus, type II.  He was later granted service connection and assigned a 60 percent rating for coronary artery disease (status post myocardial infarction) in September 2002.  The September 2002 rating is the most recent decision in which service connection was established for a disability.  A fractured right index finger, diabetes mellitus, and coronary artery disease were the Veteran's only service-connected disabilities.  

The appellant has advanced two primary arguments in support of her claim.  She has argued that the Veteran never received notice that he was eligible to apply for life insurance.  She has also argued that the Veteran's mental state was so impaired that he was unable to comprehend any correspondence that was sent from VA to him.  Therefore, he was incapable of understanding that he could apply for life insurance.  

With respect to the first argument and the lack of notice, the appellant has provided conflicting information.  In October 2010, the appellant signed a type-written statement in support of claim (VA Form 21-4138) in which she reported: 

I saw every piece of mail that came into our home.  My husband never received anything from the [VA] advising him that he could be eligible for life insurance benefits.  He would have showed it to me. . . .Never once did we receive anything advising us about life insurance.  Had my husband known that he could have had life insurance, he would have signed up for it. 

However, subsequent written statements from the appellant as well as her hearing testimony appear to conflict with the October 2010 statement.  In particular, in her March 2012 VA Form 9 the appellant reported that the Veteran would not allow her "to be a part of any of his VA documents, in order to assist him."  At her hearing, the appellant testified that she had not been involved in the decisions that the Veteran made concerning his VA benefits.  She also testified that the Veteran never talked to her or solicited her opinion about anything that was going on between him and the VA in terms of his benefits or his health care.  

The Board notes that the statutory provisions providing for Service Disabled Veterans' Insurance do not impose any notification requirement upon the Federal Government.  See Saunders v. Brown, 4 Vet. App. 320 (1993).  Furthermore, in June 2002 and September 2002 award notice letters (associated with the May 2002 and September 2002 rating decisions), it is noted that the Veteran was provided a VA Form 21-8764 (Disability Compensation Award Attachment).  The VA Form 21-8764 informed the Veteran, among other things, about eligibility and filing requirements for Service-Disabled Veteran's Insurance.  The VA Form 21-8764 reflects, in particular, the following:

HOW CAN YOU RECEIVE GOVERNMENT LIFE INSURANCE?
If you receive a rating for a new service-connected disability (even 0%), you may be eligible for government life insurance if you are in good health (except for the service-connected conditions) and apply within two years of this notification of your new disability rating.  Call our toll-free number 1-800-669-8477 or visit our website http://www.insurance.va.gov for further information about Service-Disabled Veterans Insurance.  

The Board notes that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  As such, the Board presumes that the Veteran did in fact receive a VA Form 21-8764 and notification regarding Service-Disabled Veterans Insurance absent evidence to the contrary.  See e.g. Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (an assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process).  A review of the claims folders does not reflect that the Veteran ever filed an application for Service-Disabled Veterans Insurance.  

Concerning the issue of competency, the Board's review of the evidence does not reflect that the Veteran was ever found to be mentally incompetent by any medical clinician or the VA, or was a guardian ever appointed to manage his affairs.  The Board has considered the appellant's reports and those of her daughter concerning the Veteran's impaired state of mind, memory, and thinking.  Both the appellant and her daughter are competent to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence reveals no altered mental state or mental confusion until 2007, which is many years after the Veteran's release from active service in February 1971 and approximately 4-5 years after receipt of the September 2002 notice regarding VA's grant of service connection for the Veteran's coronary artery disease.  The mental changes and/or confusion were noted in some instances to be acute.  In particular, an April 2008 private treatment record noted a discharge diagnosis of mental status changes secondary to medications and hypoxia.  There were also diagnoses in December 2009 and January 2010 for schizophrenia and for bipolar disorder, respectively.  However, the diagnoses are reported without further discussion of the Veteran's psychiatric picture.  

Otherwise, medical records prior to 2007 reveal the Veteran's declining physical health and his mental health issues, but do not identify him as lacking mental capacity or being mentally incompetent to include from any service-connected disability.  In particular, a December 2005 Report of Contact (VA Form 119) documents the Veteran's call to the RO to report that he continued to remain unemployed.  Additionally, employment questionnaires (VA Form 21-4140) were completed, signed, and submitted by the Veteran to the Nashville RO in December 2005 and December 2006.  The Board also notes that in an August 2009 private treatment record, a physician noted that the Veteran was becoming progressively more confused and that he was talking out of his head at times.  The physician further commented:

Mental confusion [--] he continues to have episodes but most of the time he is asleep and just talking out his head.  When he wakes up he is more appropriate.  I think he probably does have some resemblance of flashbacks, part of it is attention getting but I do not see any signs of true delusions or hallucinations.  

Also, in a December 2009 private treatment record, a physician noted the concern of the family of the Veteran about him possibly having dementia.  The physician indicated, "[The Veteran] was alert, chest pain free, and seemed to be able to make his own decisions."  

As noted above, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38 C.F.R. § 3.353.  The Board finds persuasive the evidence documenting the Veteran's continued management of his VA benefits as well as the lack of any medical evidence identifying the Veteran as lacking mental capacity or being mentally incompetent.  In the present case, the Board assigns greater probative weight to those documents and medical evidence revealing the Veteran's apparent mental soundness/competency, as compared to the statements from the appellant (and her daughter) concerning the Veteran's mental incapacity during that period.  In so finding, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran lacked mental capacity or competence due to a service-connected disability at the time of his release from active service or during the two-year period from the date of notice that service connection was established for a claimed disability, falls outside the realm of common knowledge or expertise of the appellant (or her daughter).  See Jandreau, supra.  

Therefore, the persuasive and probative evidence does not weigh in favor of a showing that the Veteran was mentally incompetent due to a service-connected disability at the time of release from active service, or, during the two-year period from the notice date of the grant of service connection for a disability.  Furthermore, the Veteran's death certificate lists his immediate cause of death as myocardial infarction due to coronary artery disease and diabetes mellitus, as well as non-service-connected chronic obstructive pulmonary disease (COPD).  The Veteran has not been service connected for any disability since his death in August 2010.  

The Board is mindful that the appellant and her representative appear to argue that the Veteran's mental incompetency is related to his diagnosed psychiatric disorders, which includes a diagnosis of posttraumatic stress disorder (PTSD).  Such disorders are not service connected.  The representative commented at the Board hearing that the RO's denial of the Veteran's claim of service connection for PTSD was clearly in error.  Otherwise, the appellant testified that the Veteran did not having anyone assisting him in his claims before the RO, and that the Veteran was apparently coerced into dropping his claim of service connection for PTSD.  The appellant testified as follows:

[The Veteran] got a phone call one day from the VA asking to speak with him and, at that time, they had told him, if he would pass on the PTSD, that they could get his benefits quicker for him.  So, therefore, my husband passed for the PTSD.  

A review of claims folders reflects, as noted previously, that the Veteran was granted service connection for diabetes mellitus in May 2002 and for coronary artery disease (status post myocardial infarction) in September 2002.  Also, in October 2002, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) as well as DEA benefits.  Thereafter, in a December 19, 2002 Decision Review Officer (DRO) Conference Report, which documented a telephone call from the DRO to the Veteran at that time, the DRO noted in particular:

You may also withdraw your appeal for service connection for PTSD or continue this appeal.  You may call me at the number below to discuss the issue.  You may withdraw all issues [PTSD, injuries to hands/arms, special monthly pension] [or] none at all but please return the enclosed form so that appropriate action may be taken.  

In January 2003, the RO received the "enclosed form" in which the Veteran indicated that the RO's decision(s) satisfied his appeal on all issues (which included PTSD).  

Here, the record on appeal reflects that the Veteran had granted a power of attorney (POA) in favor of a state service organization in May 1998 and had been represented by such organization at the time of the rating decisions granting his benefits as well as at the time of his withdrawal of his PTSD claim.  Otherwise, the Veteran's benefits (which included a 100 percent rating based on TDIU) were granted months prior to the phone call from the DRO.  This phone call appears to be the phone call referenced by the appellant in her testimony.  As such, the Board finds no evidence that the Veteran's benefit awards were in any way predicated on the withdrawal of his claim of service connection for PTSD, or withdrawal of any other pending claims.  

In conclusion, the Veteran failed to apply for Service-Disabled Veteran's Insurance during his lifetime.  While the appellant has filed a timely application for gratuitous Service-Disabled Veterans Insurance, the weight of the competent evidence does not support that the Veteran lacked mental capacity or competence due to a service-connected disability at the time of his release from active service or during the two-year period from the date of notice that service connection was established for a disability.  Furthermore, the Veteran has not been service connected for any disability since his death in August 2010.  Accordingly, the appellant is not found to be eligible for gratuitous Service-Disabled Veterans Insurance.  38 U.S.C.A. § 1922(b).  

ORDER

Eligibility for gratuitous Service-Disabled Veterans Insurance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


